Citation Nr: 1036710	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-40 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for 
purposes of establishing eligibility for Dependency and Indemnity 
Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956.  
He died in May 1989.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that determined that the appellant was not entitled to 
recognition as the Veteran's surviving spouse for purposes of 
eligibility for DIC benefits.  

In a February 2009 decision, the Board denied the benefits sought 
on appeal.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand (JMR), the Court, in a 
December 2009 Order, vacated the Board's February 2009 decision 
and remanded the matter to the Board.


FINDINGS OF FACT

1.  The Veteran and the appellant were married at the time of his 
death in May 1989.

2.  In January 1995, when the appellant was 55 years old, she 
married her second husband.  Their divorce became final in August 
1998.

3.  In September 2003, when the appellant was 64 years old, she 
married her third husband.  They are still married.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse 
for purposes of establishing eligibility for DIC benefits have 
been met.  38 U.S.C.A. §§ 101, 1310 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.50, 3.55(a) (3) and (10), 3.102 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The appellant's 
claim is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.

The Veteran's widow (the appellant) has applied for DIC benefits 
under the provisions of 38 U.S.C.A. § 1310, asserting that she is 
the Veteran's surviving spouse. 

A surviving spouse is defined as a person (a) of the opposite 
sex; (b) who was the spouse of the veteran at the time of the 
veteran's death; (c) who lived with the veteran continuously from 
the date of marriage to the date of the Veteran's death (with 
exceptions not applicable here); and (d) who has not remarried 
(or engaged in conduct not applicable here).  38 U.S.C.A. § 
101(3); see also 38 C.F.R. § 3.50(b).

The record shows that the appellant was of the opposite sex from 
the Veteran and was married to him at the time of his death.  See 
Veteran's Death Certificate.  

The record also contains no evidence indicating that she did not 
live continuously with the Veteran from the date of their 
marriage until his death.  Thus, immediately following the 
Veteran's death, the appellant was the Veteran's surviving 
spouse.

In January 1995, the appellant remarried.  See 1995 Marriage 
Certificate.  She divorced that second husband in August 1998.  
See 1998 Final Judgment of Dissolution of Marriage.  

In September 2003, the appellant married her third husband.  She 
was 64 years old when that marriage took place.  She is still 
married.  

Since a surviving spouse is defined by law as a person who has 
not remarried, her marriage to her second husband appears to bar 
the appellant from eligibility for status as the Veteran's 
surviving spouse.  38 U.S.C.A. § 101(3) ("surviving spouse means 
. . . a person . . . who has not remarried"); 38 C.F.R. § 
3.50(b)(2) (a surviving spouse means a person . . . who . . ., 
except as provided in § 3.55, has not remarried).  

Thus, under the general definition of a surviving spouse, once 
the appellant married her second husband, she no longer had the 
status of a surviving spouse of the Veteran for purposes of VA 
benefits.

However, although remarriage is generally a bar to eligibility 
for status as a surviving spouse, there are ten exceptions to 
that general rule.  38 C.F.R. §§ 3.55(a)(1) to (a)(10); see also 
38 U.S.C.A. §§ 103(d), 1311(e).  

These exceptions are pursuant to legislation which was enacted on 
June 9, 1998 which amended the law governing the reinstatement of 
DIC benefits.  See Transportation Equity Act for the 21st 
Century, Pub. L. No. 105-178, § 8207, 112 Stat. 107, 495 (1998) 
(codified at 38 U.S.C.A. § 1311(e) (West Supp. 2000); see also 
VAOPGCPREC 13-98 (Sept. 23, 1998).  

That legislation removed a prior bar to reinstatement under 
circumstances where the surviving spouse of a veteran remarried, 
and the remarriage was later terminated.  The new law provides, 
in pertinent part, that:

The remarriage of the surviving spouse of a veteran shall 
not bar the furnishing of [DIC] to such person as the 
surviving spouse of the veteran if the remarriage is 
terminated by death, divorce, or annulment unless the 
Secretary determines that the divorce or annulment was 
secured through fraud or collusion.

See 38 U.S.C.A. § 1311(e)(1).

For marriages entered on or after January 1, 2004, the remarriage 
of a surviving spouse after the age of 57 shall not bar the 
furnishing of DIC (and other) benefits. 38 C.F.R. § 3.55(a)(10).  
Here, the appellant's third marriage took place on a date after 
January 1, 2004, and the appellant was over the age of 57.  Thus, 
the appellant would meet this exception.  

However, it must preliminarily be determined if the appellant's 
second marriage bars her from entitlement to DIC.  The Board 
finds that the second marriage also is not a bar.  

38 C.F.R. § 3.55(a)(3) (the third exception) provides that on or 
after October 1, 1998, remarriage of a surviving spouse 
terminated by death, divorce, or annulment, will not bar the 
furnishing of DIC, unless the Secretary determines that the 
divorce or annulment was secured through fraud or collusion.

VA's Adjudication Procedures Manual (M21-1MR), states that after 
September 30, 1998, eligibility for DIC (but not pension) is 
established in any case in which the remarriage of the surviving 
spouse is terminated by death, divorce, or annulment.  See VA 
Manual M21-1MR, Part IV, Subpart iii, Chapter 3, Section F 33a.  

Under this provision, the appellant is entitled to recognition as 
the Veteran's surviving spouse for purposes of establishing 
eligibility for DIC benefits based on her second marriage because 
it was terminated by divorce.  The provisions of 38 C.F.R. 
§ 3.55(a)(10) provide that the appellant would then still be 
entitled to recognition as the Veteran's surviving spouse for 
purposes of establishing eligibility for DIC benefits with her 
third marriage because she married after January 1, 2004, and was 
over the age of 57 years, as noted above.  

The question in this case involves the effective date of the 
third exception.  The appellant's second marriage terminated in 
August 1998, which was prior to the October 1, 1998 date 
specified in the newly amended regulation.  This would appear to 
preclude benefits for the appellant.  

However, a review of the VA Manual shows otherwise.  
Specifically, it recognizes that payments may not be made prior 
to October 1, 1998, but June 9, 1998 is the enactment date of the 
law.  See VA Manual M21-1MR, Part IV, Subpart iii, Chapter 3, 
Section F 33f.  

Thus, VA's Manual recognizes the October 1,1998 date as the first 
date for payment purposes, while June 9, 1998 is recognized as 
the effective date of the change in the law.  

In this case, the appellant's remarriage was terminated in August 
1998, which was after the law become effective, so her second 
marriage and subsequent divorce do not bar eligibility under 
38 C.F.R. § 3.55(a)(3).  Further, per the JMR, it has been 
conceded that the appellant in this case is entitled to 
recognition as the Veteran's surviving spouse for purposes of 
establishing eligibility for DIC benefits.  See 


38 U.S.C.A. § 103(d)(1); 38 C.F.R. § 3.55(a)(10); VA Manual M21-
1MR, Part IV, Subpart iii, Chapter 3, Section F 33a.  


ORDER

Entitlement to recognition as the Veteran's surviving spouse for 
purposes of establishing eligibility for DIC benefits is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


